DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 09/15/2020, and the subsequent preliminary amendment filed on 11/12/2020.
Claims 2-21 have been added.
Claim 1 has been canceled.
Claims 2-21 are currently pending and have been examined.

















Information Disclosure Statement

The Information Disclosure Statement filed on 09/15/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under U.S.C. 103 as being unpatentable over Salmon et al. (USPGP 2013/0325579 A1) hereinafter SALMON, in view of Wegner et al. (USPGP 2013/0036001 A1), hereinafter WEGNER.

Claims 2, 9, and 16:
SALMON as shown below discloses the following limitations:
one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations comprising: (see at least Figures 9, 15, and 16 as well as associated and related text)
generating one or more records in a rewards database based at least on input provided by a user, (see at least Figures 14 and 17 as well as associated and related text)
wherein each of the one or more records corresponds to one or more rewards programs, (see at least Figures 14 and 17 as well as associated and related text)
wherein the one or more records and the one or more rewards programs correspond to a plurality of different entities; (see at least Figures 14 and 17 as well as associated and related text)
generating one or more tokens, (see at least paragraphs 0037, 0038, 0039)
wherein each of the one or more tokens is associated with a respective record of the one or more records; (see at least paragraphs 0037, 0038, 0039)
transmitting the generated one or more tokens to a user device of the user; (see at least paragraphs 0037, 0038, 0039)
detecting an initiation of a transaction by the user device, (see at least paragraphs 0037, 0038, 0039)
wherein the detecting the initiation of the transaction includes detecting the reception of a first token of the one or more tokens; (see at least paragraphs 0037, 0038, 0039)
determining that the first token corresponds to a first record of the one or more records; (see at least Figures 2 and 11 as well as associated and related text paragraphs 0039, 0043, 0046, 0088)
SALMON does not specifically disclose in response to determining that the first token corresponds to the first record of the one or more records, updating a rewards amount in the first record based on an information associated with the transaction.  However, WEGNER, in at least paragraphs 0005, 0006,  and 0034 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine/modify the method of SALMON with the technique of WEGNER because, “The benefits of such programs to a business include the opportunity to build repeat business, or cross promote products and services, as well as the ability to track purchases and sales trends. However, reward programs often are ineffective at drawing in new customers, because most are unaware of the program until they become a customer. Further, the cost of supporting technology systems and business processes to track consumers' purchases, set up new customers in a business' individual system, produce rewards cards, produce reports on consumer activity, update consumers' accounts, etc. can become a significant barrier for most businesses to establish and operate quality loyalty programs. Another problem of loyalty programs is that consumers often have so many loyalty cards that an individual business loses visibility as cards are buried in purses or wallets, are stored away, or are lost. The inconvenience of carrying multiple cards and the need to enroll at each business with a loyalty program reduce the value of many programs to consumers. Finally, in most cases consumer products companies have no effective or efficient method of offering a customer loyalty program because their distribution channel flows through the retailer.” (WEGNER: paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3, 10, and 17:
The combination of SALMON/WEGNER discloses the limitations as shown in the rejections above.  SALMON further discloses wherein the generating the one or more records in the rewards database is further based on communicating with one or more servers associated with the plurality of different entities to retrieve information corresponding to the one or more rewards programs. See at least Figure 15 as well as associated and related text.

Claims 4, 11, and 18:
The combination of SALMON/WEGNER discloses the limitations as shown in the rejections above.  SALMON further discloses wherein the generating the one or more records in the rewards database is based on tracking user behavior and geolocation information of the user to determine that the one or more rewards programs correspond to the user.  See at least paragraphs 0044, 0092, 0107, and 0144.

Claims 5, 12, 19:
The combination of SALMON/WEGNER discloses the limitations as shown in the rejections above.  SALMON further discloses wherein the generating the one or more tokens is based on detecting a request for the one or more tokens received from the user device. See at least paragraphs 0042.

Claims 6, 13, and 20:
The combination of SALMON/WEGNER discloses the limitations as shown in the rejections above.  SALMON further discloses wherein each of the one or more tokens is associated with a unique payment rewards identifier value. See at least Figure 12 as well as associated and related text.

Claims 7, 8, 14, 15, and 21:
The combination of SALMON/WEGNER discloses the limitations as shown in the rejections above.  SALMON further discloses:
determining that the first token corresponds to a second record of the one or more records; and
in response to determining that the first token corresponds to a second record of the one or more records, updating a rewards amount in the second record based on an information associated with the transaction, wherein the first record corresponds to a first entity of the plurality of different entities and the second record corresponds to a second entity of the plurality of different entities.
the updating the rewards amount in the record based on an information associated with the transaction includes communicating with an entity of the plurality of different entities that corresponds to the record and wherein the updating the rewards amount is based on information received from the entity during the communicating.
See at least Figures 2 and 11 as well as associated and related text; paragraphs 0038, 0043, 0045, 0046, 0052, 0071, 0073, and 0088.









CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature
Deloitte.  Making blockchain real for customer loyalty rewards programs.  (October 12, 2016).  Retrieved online 05/04/2020.  
https://www2.deloitte.com/content/dam/Deloitte/us/Documents/financial-services/us-fsi-making-blockchain-real-for-loyalty-rewards-programs.pdf
“Customer loyalty and engagement can make or break companies, and as such, loyalty rewards programs represent strategic investments for all types of organizations. We would guess that you and possibly every adult you know is enrolled in some form of loyalty program. The breadth and variety of reward programs is mindboggling, ranging from Virgin Atlantic’s tiered points program (Virgin Atlantic Flying Club), which connects to rental cars, airport parking, hotels, and massage services, to Amazon’s upfront fee program (Amazon Prime), which provides free shipping and media services, to Patagonia’s and eBay’s joint loyalty program (Common Threads Initiative), which allow customers to resell clothing bought from the former on the platform of the latter.1 And, in fact, enrollment in loyalty programs across various industries in the US grew by 20 percent to 3.32 billion in 2015 from 2.65 billion just three years earlier, according to the industry benchmark COLLOQUY Loyalty Census, and more than tripled since the turn of the century.”
Woodward, Kevin. The Tug of War Over Tokenization. (December 1, 2014).  Retrieved online 05/04/2020. http://www.digitaltransactions.net/magazine_articles/the-tug-of-war-over-tokenization/
“Apple Pay made it famous, but the technology to mask card credentials isn’t new. Now, though, a battle is brewing over standards, fees, and just who gets to do the tokenizing.  In the world of payments, having no value has become very valuable.  The payments industry is quickly evolving into one that prefers to hide its data to make it less attractive to ever-persistent and cunning criminals who reap havoc on merchants, consumers, banks, and payments companies when they break into networks and steal cardholder data.  Known as tokenization, the maneuver swaps out data criminals typically seek—namely the primary account number and expiration date—with a string of characters that represent the card data but bear no relationship to it outside of the token provider’s secured system.  That means merchants can use tokens as stand-ins for cardholder data for transactions as they happen and for recurring payments, such as monthly gym-membership fees. A criminal getting into a system rife with tokens could steal the data but he would not have access to the systems that turn that meaningless data into usable information.  Now, buoyed by prolific media coverage of Apple Inc.’s Apple Pay mobile-payments service and its use of tokenization, interest in the technology is at a high point. Mobile-payments technology, including near-field communication (NFC), digital wallets, and card-on-file practices, have spurred much interest in tokenization.  With that has come scrutiny of the available services and differing opinions about crucial matters such as standardization and control.”
VISA.  Card Acceptance Guidelines for Visa Merchants. (February 20, 2017).  Retrieved online 05/04/2020.
https://usa.visa.com/dam/VCOM/global/support-legal/documents/card-acceptance-guidelines-visa-merchants.pdf
“The Card Acceptance Guidelines for Visa Merchants is a comprehensive manual for all businesses that accept Visa® transactions in the card-present and/or card-absent environment. The purpose of this guide is to provide merchants and their back-office sales staff with accurate, up-to-date information and best practices to help merchants process Visa transactions, understand Visa products and rules, and protect cardholder data while minimizing the risk of loss from fraud.”





Foreign Art
FUNG et al. (WO 2005/015461 A1) disclose, “A transaction system (10) for use by users, comprising: electronic tokens (24) for storing and processing token transaction data (28) and token reward data (30), each for use by a respective user; a computer server (12) for storing and processing server transaction data (32) and server reward data (18) associated with each of the tokens (24); and user interaction devices (14,16) for communicating with the server (12), at least one of which (14) having a token acceptor device (15) for reading from and writing to the tokens (24); wherein the transaction data (28,32) are indicative of at least one transaction and the reward data (30,18) are indicative of earned rewards, the system (10) being operable to transfer server reward data (18) to a respective token (24) and token reward data (30) to the server (12) by means of the user interaction device (14) provided with a token acceptor device (15), so that rewards are redeemable according to reward data (30) on the token (24) or reward data (18) stored on the server (12).”
MARIVOET et al. (JP 2010/239620 A) discloses, “To stimulate the will of a user by providing a reward to the user who has uploaded a content file, in a peer-to-peer network. Provided is a distribution system which includes a client download device configured to download from client upload devices chunks of a content file and an incentive device configured to monitor the distribution of the content file over a network.  The download device is configured to acquire a plurality of token packets from the incentive device and to communicate with individual respective upload devices and thereby download, in exchange for respective token packets, stored chunks of the content file.  Each upload device is configured to communicate with the download device, and thereby, upload to the download device stored chunks of the content file in exchange for token packets acquired by the download device from the incentive device and is configured to transmit to the incentive device token packets received from the download device.”
YODA, NAOMICHI. (JP 2015/039486 A) discloses, “To provide a social game, when providing a player with tokens, game items, and the like as rewards, capable of adding or improving an unpredictable quality, a performance and taste, thereby capable of improving a player's sense of participation in a game and of continuation thereof. An information storage part stores information related to a game in which a plurality of players can participate.  A control part causes the information storage part to store information of reward provision conditions, rewards, and a reward box as a part of information related to the game, accesses to the information related to the game, executes a calculation related to the game, and causes a terminal device operated by the player to display an image of the game.  The control part assigns at least one reward of the rewards to a reward box, determines whether or not a situation or a result of a match between a player and a first game character in the game satisfies a reward provision condition, and causes the terminal device to display a screen that provides the player with the reward assigned to a part and/or the whole of the reward box on the basis of the determination result.”




















Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)